 

Exhibit 10.30 

EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Loan and Security Agreement is entered into as of June
30, 2014 (the “Amendment”), by and between AVIDBANK CORPORATE FINANCE, a
division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012 and that certain First Amendment to Loan and Security
Agreement dated as of January 1, 2013, that certain Second Amendment to Loan &
Security Agreement dated as of April 2, 2013, that certain Third Amendment to
Loan and Security Agreement dated as of April 11, 2013, that certain Fourth
Amendment to Loan and Security Agreement dated as of April 29, 2013, that
certain Fifth Amendment to Loan and Security Agreement dated as of September 26,
2013, that certain Sixth Amendment to Loan and Security Agreement dated as of
May 15, 2014, and that certain Seventh Amendment to Loan and Security Agreement
is entered into as of June 17, 2014 (collectively, the “Agreement”). Borrower
and Bank desire to amend the Agreement in accordance with the terms set forth
herein.

NOW, THEREFORE, the parties agree as follows:

1.      Borrower acknowledges that there are existing and uncured Events of
Default arising from Borrower’s failure to comply with Section 6.9 of the
Agreement for the period ended May 31, 2014 (the “Covenant Default”). Subject to
the conditions contained herein and performance by Borrower of all of the terms
of the Agreement after the date hereof, Bank waives the Covenant Default. Bank
does not waive Borrower’s obligations under such section after the date hereof,
and Bank does not waive any other failure by Borrower to perform its Obligations
under the Loan Documents.

2.      Section 6.4 of the Agreement is amended and restated in its entirety to
read as follows:

6.4 Audits. Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every six (6) months (during
May and November of each calendar year, unless such other schedule may be agreed
to by Bank and Borrower) unless an Event of Default has occurred and is
continuing.

3.       Section 6.10 of the Agreement is amended in its entirety to read as
follows:

6.10 Adjusted EBITDA. Borrower shall achieve a minimum Adjusted EBITDA, measured
on a quarterly basis, in the following amounts:

Fiscal Quarter Minimum Adjusted EBITDA Fiscal quarter ending June 30, 2014:
$1,250,000 Fiscal quarter ending September 30, 2014: $1,600,000 Fiscal quarter
ending December 31, 2014: $1,800,000 Fiscal quarter ending March 31, 2015:
$2,100,000 Fiscal quarter ending June 30, 2015: $2,600,000

 

Borrower shall achieve a minimum Adjusted EBITDA for the remaining fiscal
quarters in 2015 and beyond in such amounts as may be mutually agreed upon by
Borrower and Bank with reference to Borrower’s annual operating projections for
such year(s) delivered to Bank in accordance with Section 6.3(f).



4.       Exhibit D to the Agreement is replaced in its entirety with Exhibit D
attached hereto.





 

 

5.       Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

6.       Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default (other than the Covenant Defaults)
has occurred and is continuing.

7.       This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.

8.       As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)     this Amendment, duly executed by Borrower; and

(b)     payment of an amendment fee equal to $1,000, plus payment of all Bank
Expenses incurred by Bank through the date hereof.

 

[signature page follows]

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

  USA TECHNOLOGIES, INC.       By:  /s/ David M. DeMedio         Title: Chief
Financial Officer                     AVIDBANK CORPORATE FINANCE,
a division of AVIDBANK         By: /s/ Jeffrey Javier         Title: Senior Vice
President

 



 

 

 

Exhibit D
Compliance Certificate

TO:AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

FROM:USA TECHNOLOGIES, INC.

The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column. 

Reporting Covenant Required Complies Schedule of Revenue Proceeds Weekly Yes No
Transaction Report of Cash Disbursements &  Collections Weekly Yes No A/R & A/P
Agings Monthly within 20 days Yes No Borrowing Base Certificate and Compliance
Certificate Monthly within 20 days Monthly statements from JPMorgan Chase
Monthly within 5 days of receipt Yes No Monthly financial statements Monthly
within 20 days Yes No Annual financial statements (CPA Audited) FYE within 120
days Yes No Annual Projections within 30 days of Fiscal Year beginning Yes No
10K and 10Q (as applicable) Yes No A/R Audit Semi-Annual Yes No IP Notices As
required under Section 6.11 Yes No         Financial Covenant Required Actual
Complies       RML for month ended _______________   $__________ Yes No When RML
is negative, Minimum Liquidity of at least: 6 months RML $__________ Yes No When
RML is positive, ratio of Current Assets to Current Liabilities of at least:
1.00 to 1.00 ________ : 1.00 Yes No Minimum Adjusted EBITDA for quarters ending:
June 30, 2014: $1,250,000 $__________ Yes No September 30, 2014: $1,600,000
$__________ Yes No December 31, 2014: $1,800,000 $__________ Yes No March 31,
2015: $2,100,000 $__________ Yes No June 30, 2015: $2,600,000 $__________ Yes No
      Comments Regarding Exceptions:  See Attached.   BANK USE ONLY   Received
by:   Sincerely, AUTHORIZED SIGNER   Date:
                                                                                              
  Verified: SIGNATURE AUTHORIZED SIGNER      
                                                                                              
 Date: TITLE          
                                                                                              
  Compliance Status Yes No DATE                    

 

